Considering as I do that the learned trial court acted within the bounds of sound discretion in granting the relief prayed for, I am forced to dissent. In addition to the facts stated in the majority opinion, there are others that should be considered. Plaintiff is the owner of 67 acres of unencumbered land adjoining the premises in question. She has sufficient machinery, including a tractor, to farm all her land. She has four horses and eight head of cattle. A young man living on the farm was aiding in its operation. There is no evidence whatever that the land was not properly tilled. Thirty acres of fall plowing had been done and the farm cleared of thistles in preparation for the 1935 season. No seeding had been done up until the time of the hearing (April 6), but, in the absence of evidence, it should not be assumed that it was at that time too late to put in a crop. Plaintiff testified that she could get a seed grain loan.
All of plaintiff's obligations in the way of payment of interest on the mortgage and taxes were fulfilled from the date of the mortgage until the depression. Since 1930 there have been four successive crop failures in that part of the state. One of defendant's witnesses testified that the crops were completely hailed out in *Page 35 
1930; that the prices were low and inadequate in 1932; that there were total crop failures in 1933 and 1934.
Plaintiff did commit acts of waste. However, they caused no loss to the defendant. The trial court stated that the cutting of the dead trees, the only ones cut, had benefited the land in a way. This wood was piled in the location where like wood had been piled for many years before. The order granting the extension was made conditional on plaintiff's returning the wood and the four small buildings, which had but little value, to the mortgaged premises. The buildings were of frame construction. Two of them, 12 x 16 and 10 x 12, were used as chicken houses in the summertime. One was a smoke house, 6 x 6, the other an outhouse, 4 x 5.
Plaintiff was unlearned. She even was illiterate, as is evidenced in part by the fact that she signed her name only with a mark. She apparently thought that she had a right to cut the wood and move it to her other property as had been the practice for many years. No inference of an intention to abandon the promises should be drawn therefrom. A contrary intent is indicated by the application for an extension of the time within which to redeem.
In her testimony plaintiff stated that there was no pasture land on the mortgaged premises, but one of defendant's witnesses testified that there was, and the trial court so found. The testimony of plaintiff indicates a failure on her part to understand questions that were asked her.
On direct examination plaintiff placed the value of the farm at $12,000. However, when asked on cross-examination if she knew of a farm around the country which she could sell for $60 an acre, she answered "no." The fact that she knew of no farm that she could sell for $60 an acre should not destroy the weight of her testimony as to the value of her own farm. Its weight was for the trial court. This court has held repeatedly that an owner of property, either real or personal, is competent to testify as to the value of his own property. Carl Lindquist  Carlson, Inc. v. Johanson, 182 Minn. 529,235 N.W. 267; Hoffman v. Piper, 181 Minn. 603, 233 N.W. 313; 2 Dunnell, Minn. Dig. (2 ed.  Supp. 1932) § 3322. The two witnesses for defendant each placed the *Page 36 
value of the farm at exactly $7,800. One of them owned a farm quite some distance from that of plaintiff's. He had had no experience in the real estate business. Certainly he was in no better position than was plaintiff to testify as to the value of plaintiff's farm. There had been no activity in the buying and selling of farm lands in that vicinity recently. Thus the testimony of the other witness for defendant was conjectural.
In addition to the statements from the trial court's order appearing in the majority opinion, that court expressly specified that: "The plaintiff shall till and farm said premises in a good husband-like manner and shall allow no waste to be committed on said premises during said period of redemption." Defendant would receive, under the order, just as large a return from the land as it would receive as owner. The mortgage moratorium act is plainly remedial and should be given a fair construction in aid of its purpose. Anderson v. Hill,191 Minn. 414, 254 N.W. 585.